DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This office action is in response to the filing of the amendment on 02/08/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian R. Tumm on March 24, 2021.
The application has been amended as follows:
The specification has been amended as follows: the Abstract has been replaced by:
A protective device for protection of a semiconductor switch against overvoltages during a deactivation process. A compensation signal is provided at an input of a driver stage for a semiconductor switch to be deactivated if the voltage at the output of the semiconductor switch exceeds a specified threshold, and simultaneously a request to open the semiconductor switch is detected at an input of the driver stage for the 

The claims have been amended as follows: claims 1, 6 and 9 have been replaced by:
1. (Currently Amended) A protective device for a semiconductor switch (1), which is configured to be controlled by a driver stage (20), the protective device comprising: 
an overvoltage detector (11), which is electrically coupled to an output of the semiconductor switch (1), and which is configured to provide an overvoltage signal when an electrical voltage at the output of the semiconductor switch (1) exceeds a predetermined threshold value; 
a limiting element (13), which is configured to limit the overvoltage signal supplied by the overvoltage detector (11) to a predetermined period of time and to provide the temporally limited overvoltage signal at an output terminal of the limiting element (13); 
an activation circuit (12), which is configured to enable an electrical connection between the overvoltage detector (11) and the limiting element (13) if a predetermined control signal is present at an input of the driver stage (20) for the semiconductor switch (1); and 

wherein a diode is arranged between [[the]] an output terminal of the compensation circuit (14) and [[the]] a control terminal of the semiconductor switch (1).

6. (Currently Amended) The protective device as claimed in claim 5, further comprising a diode which is arranged between [[the]] an output terminal of the compensation circuit (14) and [[the]] a control terminal of the semiconductor switch (1).

9. (Currently Amended) A method for protecting a semiconductor switch (1), which can be controlled by a driver stage (20), the method comprising: 
providing (Si) an overvoltage signal if a predetermined voltage is exceeded at a terminal of the semiconductor switch (1); 
detecting (S2) a predetermined control signal at an input of the driver stage (20); 
enabling (S3) the overvoltage signal if the predetermined control signal is detected at an input of the driver stage (20); 
limiting (S4) the enabled overvoltage signal to a maximum duration; and 
providing (S5) a compensation signal at the input 
wherein an activation circuit (12) is configured to enable an electrical connection between an overvoltage detector (11) and a limiting element (13), as a function of a 
Allowable Subject Matter
Claims 1-6 and 9-13 are allowed. The following is an examiner’s statement of reasons for allowance:  The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim:
-regarding claim 1, a limiting element (13), which is configured to limit the overvoltage signal supplied by the overvoltage detector (11) to a predetermined period of time and to provide the temporally limited overvoltage signal at an output terminal of the limiting element (13); an activation circuit (12), which is configured to enable an electrical connection between the overvoltage detector (11) and the limiting element (13) if a predetermined control signal is present at an input of the driver stage (20) for the semiconductor switch (1); and a compensation circuit (14), which is electrically coupled to the output terminal of the limiting element (13) and which is configured to provide a compensation signal at an input of the driver stage (20) for the semiconductor switch (1) as a function of the overvoltage signal that is temporally limited by the limiting element (13), wherein a diode is arranged between an output terminal of the compensation circuit (14) and a control terminal of the semiconductor switch (1);
-regarding claim 5, a limiting element (13), which is configured to limit the overvoltage signal supplied by the overvoltage detector (11) to a predetermined period of time and to provide the temporally limited overvoltage signal at an output 
-regarding claim 9, detecting (S2) a predetermined control signal at an input of the driver stage (20); enabling (S3) the overvoltage signal if the predetermined control signal is detected at an input of the driver stage (20); limiting (S4) the enabled overvoltage signal to a maximum duration; and providing (S5) a compensation signal at the input of the driver stage (20) for the semiconductor switch (1), as a function of the temporally limited overvoltage signal, wherein an activation circuit (12) is configured to enable an electrical connection between an overvoltage detector (11) and a limiting element (13), as a function of a comparison of voltage values between an input signal of the driver stage (20) and an output signal of the driver stage (20);
claims 2-4, they are considered allowable due to their dependency on claim 1; 
-regarding claims 6 and 11-13, they are considered allowable due to their dependency on claim 5; and
-regarding claim 10, it is considered allowable due to its dependency on claim 9.

Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A LABOY ANDINO whose telephone number is (571)272-1054.  The examiner can normally be reached on 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I. L./
Examiner, Art Unit 2839



	/THIENVU V TRAN/                                  Supervisory Patent Examiner, Art Unit 2839